DETAILED ACTION
Allowable Subject Matter
Claims 31-106 (Renumbered 1-76) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “receiver within the user equipment that is configured to receive, from the base station and over a broadcast channel, position information of an allocated random access channel resource”, “transmitter within the user equipment that is configured to transmit, using the position information, on a random access channel, a preamble sequence using at least one 1 ms duration subframe to the base station to access a cellular network”, and “wherein the preamble sequence has the form of a single CP concatenated to a front-end of an N-time repetition, where N is an integer greater than 1, of the product of a Zadoff-Chu CAZAC based sequence with an exponential sequence”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Tan in view of Cole further in view of Vujcic teaches “receiver within the user equipment that is configured to receive, from the base station and over a broadcast channel, position information of an allocated random access channel resource and transmitter within the user equipment that is configured to transmit, using the position information, on a random access channel, a preamble sequence using at least one 1 ms duration subframe to the base station to access a cellular network” but does not teach “wherein the preamble sequence has the form of a single CP concatenated to a front-end of an N-time repetition, where N is an integer greater than 1, of the product of a Zadoff-Chu CAZAC based sequence with an exponential sequence” and therefore the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416